DETAILED ACTION

Claims 1-20 are pending with an effective filing date of 8/29/2019.  Claims 1-20 are rejected.  
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 6 recites the limitation "the untranslated subplan".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 12 recites the limitation "the untranslated subplan".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 19 recites the limitation "the untranslated subplan".  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-7 and 15-20 are rejected under 35 U.S.C. 101 because the claim(s) encompass non-statutory subject matter.  Official Gazette Notice 1351 OG 212, dated February 23, 2010, states “the broadest reasonable interpretation of a claim drawn to a computer readable medium…typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.”  Given that claim(s) 1-7 and 15-20 are drawn to a computer readable medium (i.e. “computer-readable hardware storage device”, those claims are construed to cover both transitory and non-transitory media.
“A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.”  In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).
Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory.  The Examiner suggests adding the limitation “non-transitory” to claim(s) 1-7 and 15-20 to limit the claim scope to encompass only statutory subject matter.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 8, 10, 11, 15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Waas (U.S. Patent 7,984,043; hereinafter referred to as Waas).

	As per claim 1, Waas discloses a federated database-management system comprising a processor, a memory coupled to the processor, and a computer-readable hardware storage device coupled to the processor, the storage device containing program code configured to be run by the processor via the memory to implement a method for access-plan-based querying for federated database-management systems, the method comprising: [Waas, distributed query processing using a processor, memory and storage (col. 1, lines 25-36)]

identifying a data-access request that requires access to a data object stored on a remote database of the federated database [Waas, an optimizer on a query coordinator node may divide the query plan into different segments which may be executed on remote nodes (col. 19, lines 31-38)]



extracting from the data-access plan a subplan containing a subset of the instructions, where the subset of instructions direct the remote database to perform database operations upon the remote database [Waas, the query plan may consist of segments to be executed on different nodes according to the placing of the data partitions (col. 9, lines 47-59)]

transmitting the subplan to the remote database [Waas, the plan may be instantiated on the target nodes (col. 10, lines 18-29)]

receiving from the remote database a result produced by the remote database’s performance of the subset of instructions [Waas, results may be returned to the requestor (col. 10, lines 31-37)].


	As per claim 3, Waas discloses the system of claim 1 as noted above and further discloses where the data-access request is a SQL (Structured Query Language) query [Waas, queries may be provided in SQL (col. 9, lines 20-25)].

	As per claim 4, Waas discloses the system of claim 1 as noted above and further discloses further comprising: translating the subplan into a format required by the remote database [Waas, parsing and translation of a query may occur at the front-end API before distributing to the query processor (col. 12, lines 22-39)].

	As per claim 5, Waas discloses the system of claim 4 as noted above and further discloses where the translating comprises performing the translating before transmitting the translated subplan to the remote database [Waas, parsing and translation of a query may occur at the front-end API (col. 12, lines 22-39)].

	Claim 8 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above.  
	Claim 10 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above.  


	As per claim 11, Waas discloses the method of claim 8 as noted above and further discloses further comprising: translating the subplan into a format required by the remote database, where the translating comprises performing the translating before transmitting the translated subplan to the remote database [Waas, parsing and translation of a query may occur at the front-end API (col. 12, lines 22-39)].


	Claim 17 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above.  
	Claim 18 includes similar subject matter to that of claim 11 and is rejected based on the same reasoning as stated for claim 11 as noted above.  

	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waas (U.S. Patent 7,984,043; hereinafter referred to as Waas) in view of Lin et al. (U.S. Patent 6,526,403; hereinafter referred to as Lin).

	As per claim 2, Waas discloses the system of claim 1 as noted above and further discloses where the processing is an ordered sequence of steps that comprise: parsing the data-access request into tokens that represent data and logic comprised by each statement of the data-access request [Waas, during algebraization the request may be parsed and transformed to target algebra (col. 6, lines 55-56), incoming requests may undergo algebraization and be transformed into target algebra to create a bound expression (col. 12, lines 40-53)].
	Waas does not explicitly disclose: rewriting the output of the parsing to remove redundancies and inefficiencies; and optimizing the output of the rewriting into the optimal data-access plan.
	However Lin teaches rewriting the output of the parsing to remove redundancies and inefficiencies [Lin, queries may be rewritten using rules to remove redundant predicates (col. 6, lines 66-67)].

	Waas discloses a method of generating individual query subplans for execution on remote nodes.  Lin teaches rewriting query plans to remove redundancies and generate optimal query plans.  The optimized query plans as taught by Lin could have been combined with the execution of remote query subplans as taught by Waas to provide a method of rewriting the remote query subplans to increase efficiency.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the invention was filed. One would have been motivated to combine the teachings to provide a method of rewriting the remote query subplans to increase efficiency of the remote query subplans.

	Claim 9 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.  
	Claim 16 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above.  



Claims 6, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waas (U.S. Patent 7,984,043; hereinafter referred to as Waas) in view of Ghosh et al. (Patent Application Publication 2005/0132383; hereinafter referred to as Ghosh).

	As per claim 6, Waas discloses the system of claim 4 as noted above.
	Waas does not explicitly disclose: where the translating comprises directing the remote database to perform the translating after transmitting the untranslated subplan to the remote database. 
	However, Ghosh teaches where the translating comprises directing the remote database to perform the translating after transmitting the untranslated subplan to the remote database [Ghosh, the original statements are sent to an optimizer on the remote node to generate remote execution plans that may be used by the remote slaves (0064)].
	Waas discloses a method of generating individual query subplans for execution on remote nodes.  Ghosh teaches translating query plans at a remote node instead of prior to transmission to the node.  The post transmission translation as taught by Ghosh could have been combined with the execution of remote query subplans as taught by Waas to provide a method of translating the query plan to allow for late binding.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the invention was filed. One would have been motivated 

	As per claim 12, Waas discloses the method of claim 8 as noted above.  
	Waas does not explicitly disclose: translating the subplan into a format required by the remote database where the translating comprises directing the remote database to perform the translating after transmitting the untranslated subplan to the remote database.
	However, Ghosh teaches translating the subplan into a format required by the remote database where the translating comprises directing the remote database to perform the translating after transmitting the untranslated subplan to the remote database [Ghosh, the original statements are sent to an optimizer on the remote node to generate remote execution plans that may be used by the remote slaves (0064)].
	Waas discloses a method of generating individual query subplans for execution on remote nodes.  Ghosh teaches translating query plans at a remote node instead of prior to transmission to the node.  The post transmission translation as taught by Ghosh could have been combined with the execution of remote query subplans as taught by Waas to provide a method of translating the query plan to allow for late binding.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art before the invention was filed. One would have been motivated 

	Claim 19 includes similar subject matter to that of claim 12 and is rejected based on the same reasoning as stated for claim 12 as noted above.  




Claims 7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waas (U.S. Patent 7,984,043; hereinafter referred to as Waas) in view of J. Sidell (“The Mariposa Distributed Database Management System”; hereinafter referred to as Sidell).

	As per claim 7, Waas discloses the system of claim 1 as noted above and further discloses: where the remote database is a database cluster, where the subplan is transmitted to a cluster controller of the database cluster, where the cluster controller manages access to each clustered database of the database cluster [Waas, query processing nodes may be grouped in clusters, each cluster having a master node (col. 3, lines 20-35), the front-end server may parse and translate the incoming query rather than at the query processor (col. 12, lines 22-39), the QCN may divide the query plan into different segments (col. 19, lines 31-38)]

where the result is received from the cluster controller [Waas, individual results may be returned by the QCN (col. 19, lines 43-44)].
	Waas does not explicitly disclose where the subplan is transmitted to a cluster controller.  
	However, Sidell teaches this aspect [Sidell, a query is turned into a query plan and passed to a fragmenter which generates two subplans for table scans and the plan fragments/subplans are passed on to a query broker (cluster controller) for execution, Fig 1 (pages 76-77)].



	Claim 13 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above. 
	Claim 20 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above. 




Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waas (U.S. Patent 7,984,043; hereinafter referred to as Waas) in view of Berg et al. (Patent Application Publication 2010/0058331; hereinafter referred to as Berg).

	As per claim 14, Waas discloses the method of claim 8 as noted above.  
	Waas does not explicitly disclose: further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, where the computer-readable program code in combination with the computer system is configured to implement the identifying, the processing, the extracting, the transmitting, and the receiving.
	However, Berg teaches further comprising providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer-readable program code in the computer system, where the computer-readable program code in combination with the computer system is configured to implement the identifying, the processing, the extracting, the transmitting, and the receiving [Berg, software may be deployed in a distributed computing environment (0035)].
	Waas discloses a method of generating individual query subplans for execution on remote nodes.  Berg teaches deploying software updates in a distributed environment.  The software deployment as taught by Berg could have been combined with the execution of remote query subplans as taught by Waas to provide a method of deploying software for distributed query plans in a distributed environment.  All the claimed elements were known in the prior art and one skilled in the art could have 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHERYL L HOLLAND/Examiner, Art Unit 2161